PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/449,387
Filing Date: 3 Mar 2017
Appellant(s): RUSSELL, Ivan



__________________
Ivan Russell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Response to Arguments

3.	Applicant's arguments filed on 02/04/2020 regarding claims 4 – 12 have been fully considered but they are not persuasive.   
	In re pages 8 – 14 applicant argues with respect to claim 1 as the following:

CLAIM REJECTIONS - 35 U.S.C. @ 103 
Claims 4-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bowman (US 2006/0149850) in view of Yoneda (US 2008/0177822) and further in view of Ducheneaut et al (US 2006/0112344). 

Applicant respectfully traverses the Examiner's rejection of claims 4, 8, and 12 (and naturally the dependent claims) for the following reasons. 

Document D1 (US 2006/0149850 Al to Bowman) discloses a method and apparatus for synchronizing playback of streaming media in multiple output devices. Particularly, as outlined in section 37, in setting up a media stream, the media server determines which output devices in its registry are to receive the stream. Then, as outlined in section [0040], the media server "begins streaming the selected media to 

Then, as outlined in section [0041], the data packets are written to a data buffer prior to playback at each output device where, as specifically outlined in the end of this paragraph, "the output devices may maintain space in the buffer for missing and out of sequence packets, for a later insertion of the packet data when finally received." 
Furthermore, as outlined in section [0037], a new device may associate itself with a pre- existing media stream. In such a situation, the situation is as illustrated in [0046]. The new device is set as a slave and its buffer is written to the nominal fill level with null/blank data (e.g., audio silence and/or black video), and new packets will be appended to the buffer after the null data. These "new packets" are sent out as soon as the master output device (and not the new device that is a slave) sends a message to the media server requesting more data. 
Thus, in summary, a new device that requests synchronous playback registers itself at the server and fills its buffer with null/blank data to the nominal fill level. When the master (and not the slave!!) requests further data, data packets sent out from the server in response to the master's request are added into the buffer subsequent to the null/bank data. This is clearly disclosed in sections [0046] and [0047]. 

Claim 4, third to last paragraph, outlines that "in response to the request for synchronized playback from the at least one further playback component", a search in the recent media content temporarily buffered by the buffer is formed. 

Applicant assumes that the Examiner believes that the "at least one further playback component" that requests a synchronized playback is the "output device associating itself with one or more pre-existing media streams" outlined in section [0037]. This is also in line with section [0046] mentioning a "new device". Thus, Applicant believes that in the Examiner's remarks on page 5, second to last paragraph of the Office Action, where the Examiner discusses the "at least one further playback component", introduced in the fourth to last paragraph of claim 4, this "at least one further playback component" corresponds to the "new device". However, the Examiner is not correct when stating in the last paragraph of page 5 of the Office Action that a search is performed, in response to the request for synchronized playback from the at least one further playback component, in the recent media contents temporarily buffered by the buffer. Instead, the recently buffered media content is not an issue for the new device in document D1. Instead, the new device fills its buffer with null/blank data (rather than any "recent media content temporarily buffered by the buffer"). What is actually taken from the buffer within the server are the "new packets" mentioned in the end of section [0046], or the "next packet or set of packets" mentioned in the end of section [0047], and the access to the buffer in the server for the next packet or the set of next packets is not "in response to the request for the synchronized playback", but is made in response to "the master output device sending a message to the media server requesting more data". 

However, the master output device in document D1 is not the "at least one further playback component" mentioned in the claim language. 

Thus, regarding the third to last paragraph of claim 1, document D1 does not disclose that a search in the recent media content temporarily buffered by the buffer is performed and document D1 also does 

Furthermore, the Examiner is correct when stating that document D1 (and document D2 
- US 2008/0177822 Al to Yoneda) do not disclose the feature that a search is performed for "a most recent I-frame, the most recent I-frame being a self-contained frame not requiring other video frames to decode". 
Furthermore, the Examiner is correct when stating that neither document D1 nor document D2 teach the features in the last paragraph of claim 1. 

Subsequently, Applicant summarizes document D3 in order to show that document D3 is not pertinent at all. Document D3 (US 2006/0112344 Al to Ducheneaut) discloses methods, apparatuses, and program products for providing supplemental content to a recording experiential data stream.  
Particularly, as, for example outlined in section [0081], "each audience member needs to have a pre-recorded (at least partially) version of the experiential data stream (the program) that is substantially the same as that recorded by the other audience members". 

Thus, each member in document D3, and even the new member already has the same content available. 

This is also underlined by [0082] reading as follows: 

"It is important to realize that none of the audience members' devices are supplying the experiential data stream to other audience members' devices." 

not at all 
performed in document D3. In document D3 all members have the same program available as evidenced by [0081] and there is no supplying of the data stream from one audience member to another audience member and the origin of an audio stream is, for example, a television satellite service as clearly outlined, for example, in section [0129] where the "Unites States West Coast Satellite feed" is mentioned. However, it is clear from document D3 that requests to the "United States West Coast Satellite feed" that operates as a kind of "server" from the members of the social space in document D3 do not occur at all. 

Thus, a buffer of a server is never touched by anything in document D3. Particularly, no search at all is performed in document D3 within a buffer storing the recent media content. Naturally, in document D3 each individual device taking part in the shared social space looks up within its own buffer with a certain reference GOP (GOP = group of pictures) as is, for example, illustrated in Fig. 15, or in Fig. 12. However, looking up in a buffer at one device in response to anything from another device is not at all an issue in document D3. 

Thus, with respect to the third to last paragraph of claim 1, Applicant would like to emphasize that document D3 does not disclose "that anything is performed in response to the request for synchronized playback from the at least one further playback component". Furthermore, document D3 does not disclose that a buffer within a server component is searched. Importantly, document D3 does not even disclose that a "most recent I-frame is searched. Although document D3 generally discloses I-frames, a 

Regarding the third to last paragraph of claim 4, the Examiner points to section 128. However, this section only mentions an I-frame and the group of pictures, and also underlines the following: 

"The first and simplest situation is where each audience member has the same version of the experiential data stream". However, this is only a general statement without any reference to a search for, in the recent media content temporarily buffered by the buffer, a most recent I-frame as required by claim 4, third to last paragraph. Instead, only generally, it is outlined that there is a data stream that has an I-frame. 

Thus, the Examiner's statement on page 6, last line and page 7, first line, that "section 128 illustrates a most recent frame" is incorrect since the most recent is not in document D3. 

Furthermore, regarding the server component, which is the last paragraph of claim 4, the Examiner is completely wrong. The reason is that the only item in document D3 that actually sends out data is the United States Satellite feed. However, there is no sending of I-frames and subsequent frames from one audience member to the other. This is also 
 
 
not disclosed in any of the passages cited by the Examiner. However, claim 4 clearly outlines that the server component sends out the data and, particularly, not any imaginable data, but "the most recent I-frame", i.e., the one located within the temporarily buffered recent media content. In addition to the e to the adding the at least one further playback component for synchronized playback. Instead, as stated before, any such sending is definitely not performed as explicitly outlined in section [0082]. 

Subsequently, Applicant further discusses the Examiner's citations. Section 69 only gives general definitions, but any sending of the most recent frame and any subsequent frames as specifically defined in the last paragraph of claim 4 is completely missing here. 
Instead, the actual synchronization takes place as mentioned in section [0173], for example by skipping data or, as outlined in section [0174], about in the middle by replaying faster or slower, or as outlined in [0175] by performing a certain fast-forward procedure at a certain selected position within the experiential data stream as summarized in [0176]. 

Section 80 as cited by the Examiner also does not disclose that any I-frame and 
subsequent frames to the most recent I-frame are sent out from an audience member irrespective of whether one audience member is the master or the slave. This is, as already discussed before, even underlined in [0018] and [0082] following [0080]. 

Furthermore, section 109 additionally cited by the Examiner also is completely silent on sending actual frames among audience members. Instead, it only mentions a "received GOP alignment ID and state". And, as clearly outlined in Fig. 13, items 1307 and 1309, only some "characterization information" is sent to other devices, but this "characterization information" is something completely different from what is required by the language in claim 1, last paragraph. 
 


The same is true for section [0158] that also definitely does not disclose any sending of actual I-frames or subsequent frames. 
Thus, in summary, even if those skilled in the art combined document D1 with document D2 and document D3, those skilled in the art would not arrive at the device having the features in the third to last paragraph of claim 4 and in the last paragraph of claim 4. A similar rationale applies to the other independent claims. 

The dependent claims depend directly or indirectly from the claims that have been discussed. Therefore, those claims are deemed patentable for the reasons given above. In addition, each of the dependent claims separately introduces features that independently render the claim patentable. However, due to the fundamental differences already identified, and to expedite positive resolution of the examination, separate arguments are not provided for each of the dependent claims at this time.” 
            In response examiner respectfully disagrees. 

            Below is the response to the arguments provided by the applicant:

	Examiner points out that according to MPEP 2111 a search is performed to find prior arts to overcome the claim language disclosed. This search provides a response to the claim language in the broadest reasonable interpretation. Furthermore the rejection of the invention is based on the claim language only with the specification utilized to comprehend the invention. Also three prior arts have been combined to reject claim 4 and pertinent claim language is utilized to reject the claim using each 
	Examiner below presents the rejection of claim 4 with detailed explanation pertinent to the claim language.
Bowman (US 2006/0149850)

		Claim 4.  (Previously presented) A server component (para 0028, lines 1 - 3,  “As 

shown in FIG. 1, media servers 101A and 101B are coupled to network 100 to serve digital 

media data (and/or other streaming digital data as mentioned below”) for a distributed 

playback architecture for media data (para 0034, “Using the synchronization method of the 

present invention, the average playback rate over time of output device 102B (e.g., on the 

back porch) will match that of output device 102C (e.g., in the family room).  Thus, despite 

differences in temperature and crystal age, output devices 102B and 102C will provide a 

substantially synchronous playback experience”) the server component comprising: 

		a media source interface configured for interfacing to a media source optimized 

for linear read-out of data (para 0060, lines 1 – 6,  “User interface 303 provides the 

mechanism by which a user interacts with the media server to perform such functions as: 

selecting media files or sources to associate with a media stream; selecting output devices to 

receive the streams; scheduling, initiating or resetting media streams; and setting server 

preferences and security settings” illustrates media source interface and the stream data 

illustrates linear read-out data)

		a virtual file system connected to the media source interface and configured for 

providing an access to the media source accessible via the media source interface and 

(para 0057, “The media server itself may include an internal DVD, CD or tape drive (or the 

like), or mass storage (e.g., hard disk drive, flash drive, etc.) for recorded or downloaded 

media data.  The individual media files from such internal sources are represented as media 

files 308 in FIG. 3A.” illustrates a virtual file connected to media source interface) and 

		a playback interface configured for providing media content stored in the media 

source to a playback component (para 0056, “In the embodiment of FIG. 3A, media source 

301 may include a media input/output block 309 and/or storage for one or more media files 

308.  Media I/O 309 may include ports for receiving media from an external source, such as a 

digital or analog video and/or audio recording device (e.g., a camera, a microphone, etc.), 

another media transmission system (e.g., a television cable box or tuner, satellite dish, DSL 

modem, radio tuner, other network connection, streaming web site (e.g., internet radio), etc.), 

and/or other playback devices (such as DVD or CD players, video cassette recorders, record 

players, personal computers, portable media players, etc.).” illustrates media content stored in 

media source and para 0070,  “In other embodiments, the output device may be equipped with 

a limited user interface providing, for example, a simple display of what is currently playing.  

The output device may also be configured with a more functional user interface 314 through 

which a user may remotely control certain functions of the media server and/or adjust settings 

for the respective output device, such as volume, balance, etc.” illustrates a playback interface 

to provide media content from media source to playback component (output device))

		wherein the virtual file system comprises a buffer configured for temporarily 

buffering recent media content recently provided to the playback component (para 

0052, “Data structures 306 represent stream buffers with, for example, one buffer associated 

with each active stream.  The stream buffer may be used for the organization and temporary 



requests are received from the designated master output device.  Media data for filling buffers 

306 is obtained from media source 301” and para 0053, “In one or more embodiments, the 

media server may also act as an output device (in which case the media server may act as the 

master for playback synchronization purposes).  With the media server acting as an output 

device, one of buffers 306 may act as a "receive" buffer for playback processing”  illustrates a 

buffer to store recent media content provided to playback component and para 0051 “A 

"master" flag bit may be associated with each device entry to indicate which device is the 

master output device.  In FIG. 3A, device 102B is shown with its master flag bit set.  Devices 

102A and 102C, in contrast, are designated as slave devices” illustrates devices as playback 

component and further playback component) 

		wherein the server component is configured to receive a request for 

synchronized playback from at least one further playback component being different 

from the playback component (para 0034, “Using the synchronization method of the present 

invention, the average playback rate over time of output device 102B (e.g., on the back porch) 

will match that of output device 102C (e.g., in the family room).  Thus, despite differences in 

temperature and crystal age, output devices 102B and 102C will provide a substantially 

synchronous playback experience” illustrates synchronous playback,. para 0037, lines 5 – 8, 

“In one or more embodiments, the output devices themselves may be configured with a 

mechanism for selecting and initiating a media stream, or associating themselves with one or 

more pre-existing media streams” illustrates output device requesting media stream” and para 

0051, “A "master" flag bit may be associated with each device entry to indicate which device is 

the master output device.  In FIG. 3A, device 102B is shown with its master flag bit set.  

Devices 102A and 102C, in contrast, are designated as slave devices” illustrates devices as 



		wherein the buffer or the at least one further playback component or another 

element of the server component is configured to search, (para 0037, lines 5 – 8, “In one 

or more embodiments, the output devices (further playback component) themselves may be 

configured with a mechanism for selecting and initiating a media stream, or associating 

themselves with one or more pre-existing media streams” illustrates output device requesting 

media stream” illustrates starting  a search operation)  in response to the request for 

synchronized playback from the at least one further playback component (para 0051, “A 

"master" flag bit may be associated with each device entry to indicate which device is the 

master output device.  In FIG. 3A, device 102B is shown with its master flag bit set.  Devices 

102A and 102C, in contrast, are designated as slave devices” illustrates devices as playback 

component and further playback component) in the recent media content temporarily 

buffered by the buffer (para 0052, “Data structures 306 represent stream buffers with, for 

example, one buffer associated with each active stream.  The stream buffer may be used for 

the organization and temporary storage of RTP packets (or the data associated therewith) for 

subsequent transmission as data requests are received from the designated master output 

device.  Media data for filling buffers 306 is obtained from media source 301” illustrates a 

media content buffered)
 
		and wherein the server component is configured to add the at least one further 

playback component for synchronized playback at the playback component and the at 

least one further playback component (para 0051, “A "master" flag bit may be associated 

with each device entry to indicate which device is the master output device.  In FIG. 3A, device 

102B is shown with its master flag bit set.  Devices 102A and 102C, in contrast, are designated 

as slave devices” illustrates devices as playback component and further playback component 

para 0053, “In one or more embodiments, the media server may also act as an output 

device (in which case the media server may act as the master for playback synchronization 

purposes” illustrates playback synchronization) 

		in response to the adding the at least one further playback component for 

synchronized playback at the playback component and the at least one further playback 

component. (para 0051, “A "master" flag bit may be associated with each device entry to 

indicate which device is the master output device.  In FIG. 3A, device 102B is shown with its 

master flag bit set.  Devices 102A and 102C, in contrast, are designated as slave devices” 

illustrates devices as playback component and further playback component and para 0053, 

lines 1 – 4, “In one or more embodiments, the media server may also act as an output device 

(in which case the media server may act as the master for playback synchronization purposes” 

illustrates playback synchronization) 
Ducheneaut et al (US 2006/0112344)
		a most recent I frame, the most recent I frame being a self-contained frame not 

requiring other video frames to decode (para 0128 “The first and simplest situation is 

where each audience member has the same version of the experiential data stream (for 

example, where each audience member has a DVD of the same version of a movie). In this 

case, each I-Frame and GOP is identical and the start GOP can be the first GOP. The 

synchronization GOP (see below) can also be the first GOP or some future GOP” illustrates an 

I-Frame since it is part of first GOP and the claim language is defining what an I-Frame is) 

		wherein the server component is configured to only send the most recent I frame 

and any subsequent frames to the most recent I frame to the at least one further 

playback component (para 0139, lines 15 – 27, “A `wait for local characterization 

completion` procedure 1205 determines when the I-Frames/GOPs (or other content samples) 



and characterizations of content samples from all or a sufficient number of remote devices 

have been received over the control link, the first startup phase thread 1200 continues to an 

`align I-frames` procedure 1207 that uses the content sample characterization information to 

verify that each of the audience members' devices have access to the same (or substantially 

similar) experiential data stream, to determine characteristics of each remotely recorded 

experiential data stream so that the local device can evaluate the state of the remote devices, 

and to determine the alignment of recorded experiential data streams (for example, because 

each recorded version of the experiential data stream may start at different points, this 

procedure locates some point in the experiential data stream where each of the remote 

devices have a recorded I-Frame of substantially the same portion of the experiential data 

stream)” illustrates sending most recent I-frame to playback component and further playback 

component and para 0144, “A `select initial N I-frames` procedure 1305 selects N content 

samples (such as I-frames in this MPEG-2 example) for characterization. N is selected such 

that I-frames from some recorded portion of the experiential data stream will be characterized 

(for example, I-frames from 1-10 minutes of the start of the experiential data stream). The 

recorded portion can be from a complete or partially recorded experiential data stream 

received by transmission as well as an experiential data stream recorded on a tangible 

computer-usable data carrier (such as a DVD). The characterization information represents the 

recorded portion and can be used to determine the start GOP and synchronization GOP for the 

local audience member's device. The synchronization GOP can be near the first GOP that all 

the audience members' devices have recorded. Once the collection of I-frames is gathered, a 

`prepare characterization information` procedure 1307 evaluates the information in the 1-

frames/GOPs, or other content samples, to uniquely identify the frames as was previously 



information` procedure 1309 sends the characterization information to the audience members' 

devices and the second phase startup thread 1300 completes through an end terminal 1311. 

The characterization information represents the content sample such that by analyzing the 

characterization information from content samples substantially similar content samples from 

different experiential data streams can be identified” illustrates subsequent frames to further 

playback devices as disclosed by N I-Frames) 

Yoneda (US 2008/0177822)
Since Bowman disclosed streaming data and not linear read-out data, the disclosure of 
Yoneda was utilized to disclose linear read-out data 
		configured for interfacing to a media source optimized for linear read-out of data 

(para 0210, lines 5 – 15, “When the content transmission request is received, the control 

portion 212 of the server device 20 sequentially reads out the compressed content data (the 

content may also be uncompressed data) from the storage device 230, starting at the 

beginning, and transfers the compressed data to the decoder 236.  The read-out compressed 

data is expanded (decoded) into the uncompressed data (for example, the linear PCM data) by 

the decoder 236.  Next, the server device 20 streams the decoded, uncompressed data to the 

playback device 30 through the communication portion 210 and the LAN 10” illustrates a linear 

read-out data)

		Therefore claim 4 stays rejected.
	
		The same argument applies to independent claims 8 and 12.

		Therefore claims 4 – 12 stay rejected.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all 

obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 

102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject 

matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 

(1966), that are applied for establishing a background for determining obviousness under pre-

AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.

2. Ascertaining the differences between the prior art and the claims at issue.

3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 4 - 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bowman 
(US 2006/0149850) in view of Yoneda (US 2008/0177822) and further in view of Ducheneaut et 
al (US 2006/0112344)
Regarding claim 4, Bowman discloses a server component for a distributed playback 
architecture for media data (fig 3A, para 0048 illustrates the system for a distributed playback
architecture) the server component comprising:
a media source interface configured for interfacing to a media source (fig 3A, I/O 309, 
para 0056 illustrates a media source interface for interfacing to a media source)
a virtual file system connected to the media source interface (fig 3A, 308, para 0057 
illustrates a virtual file system connected to media source interface) and configured for 
providing a transparent access to a media source accessible via the media source interface 

connecting media source to playback devices) and
a playback interface configured for providing media content stored in the media source 
to a playback component (fig 3A, I/O 309, para 0056 illustrates a media source output interface 
for connecting to playback devices and para 0059 illustrates an output playback component) 
wherein the virtual file system comprises a buffer for temporarily buffering recent media 
content recently provided to the playback component (fig 1, para 0034 illustrates synchronous 
playback experience for output devices 102B and 102C which are further playback 
components and para 0037 illustrates initiating a media stream which is sending a request to 
the server for synchronous playback and para 0052 illustrates temporary storage (buffering))
wherein the buffer or the at least one further playback component or another element of 

the server component is configured to search, in response to the request for synchronized 

playback from the at least one further playback component, in the recent media content 

temporarily buffered by the buffer (paras 0037 illustrates a search request for synchronized 

playback from further playback component and paras 0047, 0052 and 0053 illustrate searching 

temporary buffer for synchronized playback component in request from further playback 

component) 

wherein the server component is configured to add the at least one further playback 

component for synchronized playback at the playback component and the at least one further 

playback component (fig 1, para 0034 illustrates synchronous playback experience for output 

devices 102B and 102C which are further playback components) 
However Bowman does not disclose configured for interfacing to a media source 
optimized for linear read-out of data.


optimized for linear read-out of data (para 0210, argument previously presented)
It would have been obvious to one of ordinary skill in the art at the time of the invention 
to incorporate configured for interfacing to a media source optimized for linear read-out of data 
as taught by Yoneda in the system of Bowman et al in order to allow synchronized playback 
using an easier method without requiring  performing the time management on the slave terminal 
side (Yoneda para 0010 lines 20 – 22)
The combination of Bowman et al and Yoneda does not disclose a most recent I frame, 

the most recent I frame being a self-contained frame not requiring other video frames to 

decode, and wherein the server component is configured to only send the most recent I frame 

and any subsequent frames to the most recent I frame to the at least one further playback 

component in response to the adding the at least one further playback component 

for synchronized playback at the playback component and the at least one further playback 

component.
However Ducheneaut et al teaches a most recent I frame, the most recent I frame being 
a self-contained frame not requiring other video frames to decode (para 128 illustrates a most 
recent frame  being a self-contained frame) and wherein the server component is configured to 
only send the most recent I frame and any subsequent frames to the most recent I frame to the 
at least one further playback component in response to the adding the at least one further 
playback component for synchronized playback at the playback component and the at least one 
further playback component (paras  0069, 0080, 0109, 0140 and 0158 illustrate synchronized 
playback and para 0128 illustrate most recent I-frame)
It would have been obvious to one of ordinary skill in the art at the time of the invention 

requiring other video frames to decode, and wherein the server component is configured to only 
send the most recent I frame and any subsequent frames to the most recent I frame to the at 
least one further playback component in response to the adding the at least one further playback 
component for synchronized playback at the playback component and the at least one further 
playback component as taught by Ducheneaut et al in the combined system of Bowman et al 
and Yoneda in order to provide a solution to simplify the creation and use of a shared social 
space for remote audience members when experiencing an experiential data stream that is 
partially or completely recorded (Ducheneaut et al para 0026 lines 4)
Regarding claim 5, Bowman discloses the server component, wherein the at least one 
further playback component is connected to the virtual file system by means of a further
playback interface (fig 3A, para 0056 illustrates connecting to other playback devices) and
wherein at least one of the playback interface and the further playback interface is a network
interface configured for connecting at least one of the playback component and the further
playback component to the server component via a network (fig 3A, para 0056 illustrates
connecting to other playback devices via a network)
Regarding claim 6, Bowman discloses the server component, further comprising a 
navigator configured for accessing selected media content supplied by the virtual file system 
in accordance with playback control commands provided to the navigator (fig 3B, 314, para 
0070 illustrates a user interface (navigator) to control functions of media server and output 
device)
Regarding claim 7, Bowman discloses the server component, further comprising a 
playback control command receiver configured for receiving playback control commands from 
the at least one further playback component (fig 3A, 304, para 0062 illustrates a transceiver to 

Claims 8-11 are rejected based on claims 4-7 respectively.
Claim 12 is rejected based on claim 4 with the added limitation of a computer readable 
digital storage medium having stored thereon a computer program having a program code for 
performing, when running on a computer as disclosed by Bauman in para 0061.

(2) Response to Argument

In re page 13 lines 17-19, page 14, and page 15 lines 1-6, the applicant states “Claim 4, third to last paragraph, outlines that “in response to the request for synchronized playback from the at least one further playback component” … However, the Examiner is not correct when stating in the last paragraph of page 5 of the Office Action that a search is performed, in response to the request for synchronized playback from the at least one further playback component, in the recent media contents temporarily buffered by the buffer. Instead, the recently buffered media content is not an issue for the new device in document D1. Instead, the new device fills its buffer with null/blank data (rather than any “recent media content temporarily buffered by the buffer”). What is actually taken from the buffer within the server are the “new packets” mentioned in the end of section [0046], or the “next packet or set of packets” mentioned in the end of section [0047], and the access to the buffer in the server for the next packet or the set of next packets is not “in response to the request for the synchronized playback”, but is made in response to “the master output device sending a message to the media server requesting more data”. … Thus, regarding the third to last paragraph of claim 1, document D1 does not disclose that a search in the recent media content temporarily buffered by the buffer is performed and document D1 also does not disclose that this search is performed in response to the request for synchronized playback from the at least one further playback component”.


In re page 15 lines 7-18, page 16-19, page 20 lines 1-9, the applicant states “Furthermore, the Examiner is correct when stating that document D1 (and document D2- US 2008/0177822 A1 to Yoneda) do not disclose the feature that a search is performed for “a most recent l-frame, the most recent l-frame being a self-contained frame not requiring other video frames to decode”. … Thus, with respect to the third to last paragraph of claim 1, Applicant would like to emphasize that document D3 does not disclose “that anything is performed in response to the request for synchronized playback from the at least one further playback component”. Furthermore, document D3 does not disclose that a buffer within a server component is searched. Importantly, document D3 does not even disclose that a “most recent l-frame is searched. Although document D3 generally discloses l-frames, a search for a “most recent l-frame within the recent media content temporarily buffered by a buffer is not performed at all. … Thus, the Examiner’s statement on page 6, last line and page 7, first line, that “section 128 illustrates a most recent frame” is incorrect since the most recent is not in document D3 … Furthermore, regarding the server component, which is the last paragraph of claim 4, the Examiner is completely wrong. The reason is that the only item in document D3 that actually sends out data is the United States Satellite feed. However, there is no sending of l-frames and subsequent frames from one audience member to the other. This is also not disclosed in any of the passages cited by the Examiner. However, claim 4 clearly outlines that the server component sends out the data and, particularly, not any imaginable data, 
In response, the examiner respectfully disagrees. The combination of Bowman and Yoneda does not disclose a most recent I frame, the most recent I frame being a self-contained frame not requiring other video frames to decode, and wherein the server component is configured to only send the most recent I frame and any subsequent frames to the most recent I frame to the at least one further playback component in response to the adding the at least one further playback component for synchronized playback at the playback component and the at least one further playback component. 
Ducheneaut teaches an adjust playback vector procedure adjusts the playback vector of the experiential data stream for the local audience member so that the local audience member's viewing experience will align with the playback position of the remote audience member over a period of time. In detail, one function of a first startup phase thread and a second phase startup thread can be to verify that the experiential data stream available at the local audience member and the remote audience member are substantially similar as well as to determine the starting point within the experiential data stream for the audience members. The first and simplest situation is where each audience member has the same version of the experiential data stream. In this case, each I-Frame and GOP is identical and the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a most recent I frame, the most recent I frame being a self-contained frame not requiring other video frames to decode, and wherein the server component is configured to only send the most recent I frame and any subsequent frames to the most recent I frame to the at least one further playback component in response to the adding the at least one further playback component for synchronized playback at the playback component and the at least one further playback component as taught by Ducheneaut et al in the combined system of Bowman et al and Yoneda in order to provide a solution to simplify the creation and use of a shared social space for remote audience members when experiencing an experiential data stream that is partially or completely recorded (Ducheneaut et al para 0026 lines 4).
Therefore, the combination of Bowman, Yoneda and Ducheneaut discloses a most recent I frame, the most recent I frame being a self-contained frame not requiring other video frames to decode wherein the server component is configured to only send the most recent I frame and any subsequent frames to the most recent I frame to the at least one further playback component as recited in Claim 4. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SUNGHYOUN PARK/Examiner, Art Unit 2484           
                                                                                                                                                                                             Conferees:
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013./SUNGHYOUN PARK/